[Cite as State ex rel. Harris v. Dept. of Rehab. & Corr., 2019-Ohio-2344.]
                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT


[State ex rel. Herman Harris, Jr.,                       :

                 Petitioner,                             :
                                                                             No. 19AP-42
v.                                                       :
                                                                    (REGULAR CALENDAR)
Ohio Department of Rehabilitation                        :
and Correction et al.,
                                                         :
                 Respondents.]
                                                        :




                                          D E C I S I O N

                                       Rendered on June 13, 2019


                 Herman Harris, Jr., pro se.

                                           IN HABEAS CORPUS
                                             ON OBJECTIONS

BROWN, J.
        {¶ 1} Petitioner, Herman Harris, Jr., an inmate at London Correctional
Institution, has filed an original action requesting a writ of habeas corpus. Petitioner's
complaint named as respondents the Ohio Department of Rehabilitation and Correction
and the warden of London Correctional Institution.
        {¶ 2} The matter was referred to a magistrate of this court pursuant to Civ.R. 53
and Loc.R. 13(M) of the Tenth District Court of Appeals. The magistrate issued the
appended decision, including findings of fact and conclusions of law, recommending this
court sua sponte dismiss the complaint on grounds this court lacks jurisdiction in habeas
corpus over petitioner, who is confined in Madison County.
No. 19AP-42                                                                                   2

       {¶ 3} Petitioner has filed pro se objections to the magistrate's decision. Petitioner
appears to acknowledge this court's lack of territorial jurisdiction over this action, but
requests this court grant a "waiver" of jurisdiction. (Petitioner's Objs. at 4.)
       {¶ 4} R.C. 2725.03 states:
              If a person restrained of his liberty is an inmate of a state
              benevolent or correctional institution, the location of which is
              fixed by statute and at the time is in the custody of the officers
              of the institution, no court or judge other than the courts or
              judges of the county in which the institution is located has
              jurisdiction to issue or determine a writ of habeas corpus for
              his production or discharge. Any writ issued by a court or
              judge of another county to an officer or person in charge at the
              state institution to compel the production or discharge of an
              inmate thereof is void.

       {¶ 5} As set forth in the magistrate's findings of fact, petitioner is currently
incarcerated in London Correctional Institution, located in Madison County, Ohio. This
court has previously held that "R.C. 2725.03 requires that petitions for habeas corpus be
filed in the county where an inmate is detained," and such statute "has been found to be
constitutional by the Supreme Court of Ohio in Bridges v. McMackin (1989), 44 Ohio
St.3d 135." Gillespie v. Ohio Dept. of Youth Servs. (In re Writ of Habeas Corpus), 10th
Dist. No. 02AP-460, 2002-Ohio-4507, ¶ 4. See also State ex rel. McCardle v. Hageman,
10th Dist. No. 06AP-1176, 2007-Ohio-3290, ¶ 4, citing R.C. 2725.03 ("[T]his court has no
power to grant habeas corpus relief to an inmate incarcerated outside the limits of our
jurisdiction, Franklin County, Ohio. Instead, [petitioner] must file his complaint for a
writ of habeas corpus in the county in which he is confined."). Accordingly, the magistrate
properly concluded this court lacks jurisdiction to determine petitioner's habeas petition.
       {¶ 6} In the alternative, petitioner requests this court to "transfer the entire
proceedings to the Twelfth Appellate District Court of Appeals of Ohio." (Petitioner's
Objs. at 4.) However, because this court lacks jurisdiction to entertain the petition, we
similarly "lack the authority to transfer venue to the appropriate court or to allow
petitioner to amend his petition." Lopez v. Warden, Trumbull Corr. Inst., 11th Dist. No.
2017-T-0015, 2017-Ohio-7460, ¶ 7, citing Dayton Regional Transit Auth. v. State Emp.
Relations Bd., 10th Dist. No. 14AP-876, 2015-Ohio-2049, ¶ 40.
No. 19AP-42                                                                             3

       {¶ 7} In accordance with the magistrate's recommendation, which we adopt in its
entirety, petitioner's objections are overruled and we sua sponte dismiss the action.
                                                   Objections overruled; action dismissed.

                     DORRIAN and LUPER SCHUSTER, JJ., concur.

                               ____________________
[Cite as State ex rel. Harris v. Dept. of Rehab. & Corr., 2019-Ohio-2344.]
                                                 APPENDIX

                               IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

[The State ex rel. Herman Harris, Jr.,                   :

                 Petitioner,                             :

v.                                                       :                      No. 19AP-42

Ohio Department of Rehabilitation                        :                   (REGULAR CALENDAR)
and Correction et al.,
                                                         :
                 Respondents.]
                                                         :


                               MAGISTRATE'S DECISION

                                     Rendered on February 25, 2019


                 Herman Harris, Jr., pro se.


                                 IN HABEAS CORPUS
                       ON SUA SPONTE DISMISSAL AND RELATOR'S
                      MOTION TO WAIVE TERRITORIAL JURISDICTION

        {¶ 8} On January 18, 2019, petitioner, Herman Harris, Jr., filed this original
action requesting this court issue a writ of habeas corpus. The named respondents are the
Ohio Department of Rehabilitation and Correction and the Warden of the London
Correctional Institution.
Findings of Fact:
        {¶ 9} 1. Petitioner is an inmate currently incarcerated at London Correctional
Institution located in Madison County, Ohio.
        {¶ 10} 2. On January 18, 2019, petitioner filed his petition with this court for a
writ of habeas corpus.
        {¶ 11} 3. At the same time he filed his petition, petitioner filed a motion asking
this court to ignore the fact that we do not have territorial jurisdiction over his case.
No. 19AP-42                                                                                 5

Conclusions of Law:
          {¶ 12} It is this magistrate's decision that this court deny petitioner's motion
asking that we waive the jurisdictional requirement and sua sponte dismiss relator's
petition because, under R.C. 2725.03, this court lacks territorial jurisdiction over the
petitioner in this habeas corpus action.
          {¶ 13} R.C. 2725.03 allocates habeas jurisdiction among the courts of appeals on a
territorial basis. R.C. 2725.03 states in its entirety:
                If a person restrained of his liberty is an inmate of a state
                benevolent or correctional institution, the location of which
                is fixed by statute and at the time is in the custody of the
                officers of the institution, no court or judge other than the
                courts or judges of the county in which the institution is
                located has jurisdiction to issue or determine a writ of
                habeas corpus for his production or discharge. Any writ
                issued by a court or judge of another county to an officer or
                person in charge at the state institution to compel the
                production or discharge of an inmate thereof is void.

          {¶ 14} The Supreme Court of Ohio has held that R.C. 2725.03 is constitutional.
Bridges v. McMackin, 44 Ohio St.3d 135 (1989). While Article IV, Section 3(B)(1)(c),
Ohio Constitution gives each court of appeals original jurisdiction in habeas corpus, it
does not guarantee that such jurisdiction shall be statewide.
          {¶ 15} In order for a court to dismiss a complaint for failure to state a claim upon
which relief can be granted, it must appear beyond doubt from the complaint that the
plaintiff can prove no set of facts entitling him to recovery. O'Brien v. Univ. Community
Tenants Union, Inc., 42 Ohio St.2d 242 (1975). It is clear this court lacks jurisdiction in
habeas corpus over petitioner, who is confined in Madison County, Ohio. The action must
be dismissed. See State ex rel. Hewitt v. Ohio Adult Parole Auth., 10th Dist. No. 15AP-
829, 2016-Ohio-1189.
          {¶ 16} Accordingly, it is the magistrate's decision that this court dismiss this
action.


                                                /S/ MAGISTRATE
                                                STEPHANIE BISCA
No. 19AP-42                                                                       6

                              NOTICE TO THE PARTIES

              Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
              error on appeal the court's adoption of any factual finding or
              legal conclusion, whether or not specifically designated as a
              finding of fact or conclusion of law under Civ.R.
              53(D)(3)(a)(ii), unless the party timely and specifically objects
              to that factual finding or legal conclusion as required by Civ.R.
              53(D)(3)(b).